Citation Nr: 1011703	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-05 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than July 24, 2006 
for service connection for multiple keratosis and sun damage, 
claimed as a skin condition to include rash, blisters and 
burns secondary to exposure to mustard agents or Lewisite. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from September 1944 to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which granted entitlement to service 
connection for the claimed skin condition and established an 
effective date of July 24, 2006.  The Veteran then filed a 
Notice of Disagreement with respect to the effective date 
assigned.   

The Veteran appeared before the undersigned Veterans Law 
Judge in a Central Office hearing in Washington, District of 
Columbia in October 2008 to present testimony on the issue on 
appeal.  He submitted additional evidence at that time, with 
a waiver of RO consideration of that evidence.  The hearing 
transcript has been associated with the claims file.

By decision in December 2008, the Board denied the claim for 
an earlier effective date for the grant of service connection 
for a skin condition.  The Veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court) which, by 
Order dated November 23, 2009, granted a Joint Motion for 
Partial Remand (Joint Motion or JMR).  Additional issues of 
an increased rating and earlier effective date sought for a 
service-connected eye condition were also addressed by the 
Board's December 2008 decision; however, the Board's 
dismissal of these issues remains undisturbed pursuant to the 
Joint Motion.  Therefore, only the matter of effective date 
for the service-connected skin condition is currently before 
the Board for appellate consideration.




FINDING OF FACT

The award of service connection for this Veteran's skin 
condition was at least partially based upon declassified 
military records that were in existence but could not have 
been obtained at the time that VA first decided the Veteran's 
claim for service connection.  


CONCLUSION OF LAW

Resolving any reasonable doubt in favor of the Veteran, the 
criteria for an effective date of May 19, 1992 for the grant 
of service connection for multiple keratosis and sun damage 
have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.400 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2009).  As will be discussed in full below, the Board finds 
that the earliest possible effective date available under the 
law, i.e. the date of receipt of the Veteran's original claim 
for service connection, is warranted; therefore, a full 
discussion of whether VA met these duties is not needed as no 
prejudice can flow to the Veteran from any notice or 
assistance error based upon the full grant of the benefit 
sought.  Furthermore, the Court of Appeals for Veterans 
Claims has held that the relevant statutory and regulatory 
provisions regarding notice and assistance do not apply to a 
claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In the 
instant case, the essential facts are not in dispute.  
Resolution of the appeal is dependent upon the interpretation 
of the regulations pertaining to the assignment of an 
effective date associated with a grant of service connection.  
Therefore, the Board concludes that no further action is 
required prior to adjudication of the claim.

Earlier Effective Dates

Service connection for multiple keratoses and sun damage was 
granted by rating decision in June 2007.  An effective date 
of July 24, 2006 was established based upon the date of the 
Veteran's application to reopen his previously denied claim 
for service connection.  The Veteran filed a timely appeal 
with respect to the effective date assigned.  He argues that 
because the claim was reopened based upon confirmation of 
exposure to toxic mustard agents or Lewisite that was 
contained in official service department records that existed 
at the time of his prior claim, but had not been associated 
with the claims file until such records were declassified at 
a later date, he should be assigned an effective date based 
upon the date VA received the previously decided claim.  The 
Board ultimately concurs.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A.  § 5110 (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.400 (2009).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for service connection "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an award of service 
connection "will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later."  38 C.F.R. 
§ 3.400 (2009).  The effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.  Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  Generally speaking, this means 
that where new and material evidence is received and a 
previously denied claim is reopened, the effective date of 
that award would not be earlier than the date of receipt of 
the claim to reopen, or in this case July 24, 2006.  38 
C.F.R. § 3.400.

However, an exception to that rule is found to apply in this 
case.  The relevant regulatory provision states that where 
certain military records, to include declassified records 
that could not have been obtained because the records were 
classified when VA originally decided the claim, an award 
based upon those records, in whole or in part, is effective 
on the date entitlement arose or the date VA received the 
previously decided claim, whichever is later.  38 C.F.R. 
§ 3.156(c).  

Based upon the evidence presently of record, the Board does 
not find overt evidence of an approximate date at which 
entitlement arose as there is no explicit medical or lay 
evidence describing a continuity of observable skin 
symptomatology since the time of the Veteran's military 
service, nor is there identifiable evidence specifying an 
approximate date of onset for the service-connected skin 
condition.  However, lay testimony is competent where it is 
limited to matters that the witness has actually observed and 
is within the realm of the witness's personal knowledge, and 
a veteran is thereby competent to describe symptomatology 
experienced with his own senses.  See Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2) (2009).  As 
symptoms of the service-connected skin condition are 
described as including a rash, burns, and itching, each of 
which is patently observable by the Veteran's own senses of 
sight and touch, and he appears to have described observing 
at least some of these symptoms during service, and at least 
intermittently since that time, the Board will resolve any 
reasonable doubt in his favor by finding that entitlement to 
service connection based upon a current skin disability did 
not arise at any time after filing the claim for service 
connection benefits in May 1992.  38 C.F.R. § 3.102.  

Therefore, as the present grant of service connection for a 
skin condition was ultimately based, at least in part, upon 
declassified military records that confirmed exposure to 
mustard agents or Lewisite during the Veterans naval service, 
the effective date of that award is found to be the date that 
VA received the Veteran's original claim of service 
connection, or in this case May 19, 1992.  See VA Form 21-
526, Veteran's Application for Compensation or Pension.  Thus 
the date of claim is found to be on or after the date 
entitlement to service connection arose.  Based upon the 
foregoing, an earlier effective date for the award of service 
connection is warranted. 

The Board notes for the benefit of the Veteran, however, that 
the Board's determination herein will result in a grant of 
service connection dating back to the date that your original 
claim for service connection was received by VA, i.e. May 19, 
1992.  This is a full grant of the benefit sought.  However, 
the disability rating or percentage evaluation assigned to 
the service-connected skin disability as of the newly 
assigned effective date is not addressed herein, and will 
instead be determined by the RO in the first instance based 
upon the severity of the skin condition shown over the course 
of the appeal.  A staged evaluation may be assigned which 
could be more, or less, than the currently assigned 30 
percent based upon the facts found, in conjunction with legal 
changes in the diagnostic criteria occurring over the course 
of the relevant appellate period.  See, e.g., Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (1992-2009).  


ORDER

Entitlement to an effective date of May 19, 1992 is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


